Title: To Thomas Jefferson from James Monroe, 27 January 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Jany 27. 1798.
          
          I came here abt. 6. days past to use my endeavors to raise money to pay the expences upon importation of my furniture. I have drawn on Mr. Barnes for 250. dolrs. wh. I hope he will pay. I think the time is expired when you intimated the sum plac’d in his hands wod. become due. I hope to get thro this heavy business without any very serious loss.Our assembly adjourned two days since. Of a political nature, the resolutions on the amherst &ca, petition is the most important measure. These are sound & good. The next in pt. of importance is the passage of a law wh. subjects the Printer of the State to an annual election for his office. This will probably change the tone of that paper.
          It is surprising that only one copy of my book has yet reached this place. It wod. have been well to have had the quota intended for this place during the session. I hope Mr. Bache will still send them on, as there still remains sufficient curiosity to enduce people to read them. I hear there is an attack made on it under the signature of Scipio supposed to be Chs. Lee. I hope some one will refute him in the gazette, as it may otherwise produce an ill effect. Is he supposed to be the author with you
          The publick in this quarter are very anxious to hear the result of our mission to France. Shortly it must be known, unless purposely kept back by the admn.—
          I have thoughts of coming to this place to resume the practice of the law. what think you of it? sincerely I am yr. friend & servant
          
            Jas. Monroe
          
          
            I observe Mr. Scipio takes the ground of attack on me by way of rescuing the admn. from that of defence. I commit this to Mr. Giles who will supply my omissions.
          
         